Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 25 March 2021, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of 25 November 2020 has been withdrawn. 
	Applicant argues the claim amendments now recite specific interactions between hardware and software components as well as provide meaningful limitations that add more than generally linking the use of the abstract idea to a computing system. The Examiner agrees and the claims are patent eligible. 

Allowable Subject Matter
Claims 30-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record includes Adam US 2002/0181710 “Mobile Transaction system and Method,” Skowronek US 2009/0112765 “System and Method for Validation of Transactions,” and Germano US 2009/0206993 “Techniques for voice-based user authentication for mobile access to network services.” The NPL of record PayPal Transaction types https://www.paypalobjects.com/en_US/vhelp/paypalmanager_help/transaction_type_codes.htm, June 2010. The prior art of record fails to teach or disclose at least the customer providing first input in response to the first request, the first input being provided to the POS terminal and then transmitted by the POS terminal to the server and the server initiating a first voice call to the mobile phone number associated with the mobile device and making a first request via the first voice call for the customer to authenticate itself by means of an authenticating PIN code previously associated with the identifying information of the mobile device and stored in a database of the server. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692